DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 – 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 15 of U.S. Patent No. 11125839. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims of an instant application encompasses the boundaries of the claims 1 – 15 of U.S. Patent No. 11125839. The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the patent.
17/409,031
16. (New) A magnetic sensor comprising:
a magnetic detection element; a first magnetic body having a first surface and a second surface, which is opposite to the first surface, wherein the first magnetic body has an approximately rectangular shape in a plan view; and a second magnetic body on the first surface of the first magnetic body, wherein the second magnetic body has an approximately rectangular shape in the plan view and is positioned approximately in a center of the first magnetic body in a short direction in the plan view; wherein the magnetic detection element is provided to be opposite to the second magnetic body with the first magnetic body interposed between the second magnetic body and the magnetic detection element; a magnetic sensing direction of the magnetic detection element is a direction approximately parallel to the first surface of the first magnetic body; and

a width W1 of the first magnetic body in the short direction is larger than a width W2 of the second magnetic body in the short direction.




17. (New) The magnetic sensor according to Claim 16, wherein a relationship between the width W1 of the first magnetic body in the short direction and the width W2 of the second magnetic body in the short direction is a relationship such that an external magnetic field in a direction orthogonal to the magnetic sensing direction of the magnetic detection element and parallel to the direction of thickness of the first magnetic body and the second magnetic body is effectively not converted to a magnetic field in the magnetic sensing direction.

18. (New) The magnetic sensor according to Claim 16, wherein a ratio W2/W1 of the width W2 of the second magnetic body in the short direction to the width W1 of the first magnetic body in the short direction is 0.2 ~ 0.8.

19. (New) The magnetic sensor according to Claim 16, wherein the thickness T1 of the first magnetic body is smaller than the thickness T2 of the second magnetic body.

20. (New) The magnetic sensor according to Claim 19, wherein a ratio T2/T1 of the thickness T2 of the second magnetic body to the thickness T1 of the first magnetic body is 2~20.

21. (New) The magnetic sensor according to Claim 16, wherein the cross-sectional shape of the second magnetic body along the direction of thickness is approximately trapezoidal or approximately reverse trapezoidal.

22. (New) The magnetic sensor according to Claim 16, wherein the width W2 of the second magnetic body in the short direction is at least 15 um and less than 30 um.

23. (New) The magnetic sensor according to Claim 16, wherein the thickness T2 of the second magnetic body is 3~20 um.

24. (New) The magnetic sensor according to Claim 16, wherein the second magnetic body is provided in contact with the first surface of the first magnetic body.

25. (New) The magnetic sensor according to Claim 16, wherein the second magnetic body is provided at a prescribed interval from the first surface of the first magnetic body.

26. (New) The magnetic sensor according to Claim 16, wherein a plurality of the magnetic detection elements is provided side-by-side at a prescribed interval along the lengthwise direction of the first magnetic body and is electrically connected in series.

27. (New) The magnetic sensor according to Claim 16, wherein: the magnetic detection elements are provided side-by-side at a prescribed interval along the short direction of the first magnetic body; and a group consisting of the magnetic detection elements provided side-by-side along the short direction of the first magnetic body in the plan view is positioned approximately in the center of the first magnetic body.

28. (New) The magnetic sensor according to Claim 16, wherein a plurality of the magnetic detection elements is provided side-by-side in a matrix array at prescribed intervals along the lengthwise direction and the short direction of the first magnetic body.


29. (New) The magnetic sensor according to Claim 16, wherein: a plurality of the first magnetic bodies is provided side-by-side at a prescribed interval along the short direction of the first magnetic body; the second magnetic body is positioned on the first surface of each of the first magnetic bodies; and the magnetic detection element is positioned opposite to each of the second magnetic bodies with each of the first magnetic bodies interposed in between.

30. (New) A position detection device comprising: a magnetic detection part that outputs a detection signal based on the change in an external magnetic field accompanying movement of a moving body; and a position detection part that detects the position of the moving body based on the detection signal output from the magnetic detection part; wherein the magnetic detection part includes a magnetic sensor according to Claim 16. 


U.S. Patent No. 11125839
1. A magnetic sensor comprising: a magnetic detection element; a first magnetic body having a first surface and a second surface, which is opposite to the first surface, wherein the first magnetic body has an approximately rectangular shape in a plan view; and a second magnetic body on the first surface of the first magnetic body, wherein the second magnetic body has an approximately rectangular shape in the plan view and is positioned approximately in a center of the first magnetic body in a short direction in the plan view; wherein the magnetic detection element is provided to be opposite to the second magnetic body with the first magnetic body interposed between the second magnetic body and the magnetic detection element, and the magnetic detection element is positioned approximately in the center of the first magnetic body in the short direction in the plan view: a magnetic sensing direction of the magnetic detection element is a direction approximately parallel to the short direction of the first magnetic body and the second magnetic body; and a width W1 of the first magnetic body in the short direction is larger than a width W2 of the second magnetic body in the short direction.
2. The magnetic sensor according to claim 1, wherein a relationship between the width W1 of the first magnetic body in the short direction and the width W2 of the second magnetic body in the short direction is a relationship such that an external magnetic field in a direction orthogonal to the magnetic sensing direction of the magnetic detection element and parallel to the direction of thickness of the first magnetic body and the second magnetic body is effectively not converted to a magnetic field in the magnetic sensing direction.
3. The magnetic sensor according to claim 1, wherein a ratio W2/W1 of the width W2 of the second magnetic body in the short direction to the width W1 of the first magnetic body in the short direction is 0.2˜0.8.
4. The magnetic sensor according to claim 1, wherein the thickness T1 of the first magnetic body is smaller than the thickness T2 of the second magnetic body.
5. The magnetic sensor according to claim 4, wherein a ratio T2/T1 of the thickness T2 of the second magnetic body to the thickness T1 of the first magnetic body is 2˜20.
6. The magnetic sensor according to claim 1, wherein the cross-sectional shape of the second magnetic body along the direction of thickness is approximately trapezoidal or approximately reverse trapezoidal.
7. The magnetic sensor according to claim 1, wherein the width W2 of the second magnetic body in the short direction is at least 15 μm and less than 30 μm.
8. The magnetic sensor according to claim 1, wherein the thickness T2 of the second magnetic body is 3˜20 μm.
9. The magnetic sensor according to claim 1, wherein the second magnetic body is provided in contact with the first surface of the first magnetic body.
10. The magnetic sensor according to claim 1, wherein the second magnetic body is provided at a prescribed interval from the first surface of the first magnetic body.
11. The magnetic sensor according to claim 1, wherein a plurality of the magnetic detection elements is provided side-by-side at a prescribed interval along the lengthwise direction of the first magnetic body and is electrically connected in series.
12. The magnetic sensor according to claim 1, wherein: the magnetic detection elements are provided side-by-side at a prescribed interval along the short direction of the first magnetic body and are electrically connected in series; and a group consisting of the magnetic detection elements provided side-by-side along the short direction of the first magnetic body in the plan view is positioned approximately in the center of the first magnetic body.
13. The magnetic sensor according to claim 1, wherein a plurality of the magnetic detection elements is provided side-by-side in a matrix array at prescribed intervals along the lengthwise direction and the short direction of the first magnetic body and is electrically connected in series.
14. The magnetic sensor according to claim 1, wherein: a plurality of the first magnetic bodies is provided side-by-side at a prescribed interval along the short direction of the first magnetic body; the second magnetic body is positioned on the first surface of each of the first magnetic bodies; and the magnetic detection element is positioned opposite to each of the second magnetic bodies with each of the first magnetic bodies interposed in between.
15. A position detection device comprising: a magnetic detection part that outputs a detection signal based on the change in an external magnetic field accompanying movement of a moving body; and a position detection part that detects the position of the moving body based on the detection signal output from the magnetic detection part; wherein the magnetic detection part includes a magnetic sensor according to claim 1.







Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
GRANIG et al. (2021/0223334) is cited for its disclosure of a sensor, control device and method for determining the direction of a magnetic field.
Marauska et al. (2020/0158791) is cited for its disclosure of a sensor, package with integrated magnetic shield structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858